Citation Nr: 0723117	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the cervical and lumbar spine with cervical disc 
disease.

2.  Entitlement to service connection for hypertension with 
sinus tachycardia.

3.  Entitlement to service connection for malignant thymoma.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a back muscle strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for rheumatoid 
arthritis of the cervical and lumbar spine with cervical disc 
disease and hypertension with sinus tachycardia.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of service 
connection for malignant thymoma and residuals of muscle 
strain of the back.  

The Board notes that in a November 1995 Board decision, it 
was determined that entitlement to service connection for 
malignant thymoma was not warranted, and the claim was 
therefore, dismissed.  It was noted that if the veteran 
wished to bring his claim for service connection for 
malignant thymoma again, he would not have to submit new and 
material evidence.  Therefore, the merits of the claim for 
service connection will be reviewed on a de novo basis.  

The issues of entitlement to service connection for 
rheumatoid arthritis of the cervical and lumbar spine with 
cervical disc disease, malignant thymoma, and residuals of a 
back muscle strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
residuals of a back muscle strain in a February 1993 rating 
decision.  The veteran did not appeal the decision.

3.  The evidence received since the February 1993 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back muscle strain.  

4.  Competent evidence of a nexus between the post-service 
diagnosis of hypertension with sinus tachycardia and service 
is not of record.


CONCLUSIONS OF LAW

1.  The February 1993 decision that denied reopening the 
claim of entitlement to service connection for residuals of a 
back muscle strain is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the February 1993 rating decision, 
which denied to reopen the claim of service connection for 
residuals of a back muscle strain is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2006).

3.  Hypertension with sinus tachycardia was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   
Residuals of a Back Muscle Strain

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the veteran filed his claim to reopen on July 25, 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the February 1993 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a back muscle strain, the pertinent evidence of 
record consisted of the veteran's service medical records, VA 
outpatient treatment records from September 1992 to January 
1993, private treatment records from March 1976 to March 
1987, a January 1978 VA examination, September 1992 lay 
statements from L.G and O.L., and an article on neck and back 
pain.  In the February 1993 rating decision, the RO denied to 
reopen the veteran's claim because while the evidence was new 
to the record, it was not material to the veteran's claim.  
The RO explained that residuals of a muscle strain of the 
back was not found on the veteran's discharge examination, 
and post service medical records contain no findings related 
to a muscle strain of the back.  The veteran was notified of 
the denial in a March 1993 letter, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for residuals of muscle strain 
of the back.  Specifically, the Board notes that service 
medical records had reflected complaints of and treatments 
for a back muscle strain during the veteran's military 
service, and the post service medical records now reflect the 
veteran's current treatment for his back condition. Because 
this evidence is clearly relevant to and probative of the 
question of whether the veteran has a current low back 
disability which could be related to his period of service, 
it is not cumulative or redundant of evidence of record at 
the time of the last prior denial, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is considered reopened.



Hypertension with Sinus Tachycardia

The veteran contends that his hypertension with sinus 
tachycardia is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for certain "chronic diseases" may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year after the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension with sinus 
tachycardia.  The veteran's service medical records contain 
no complaints, diagnoses, or treatments relating to 
hypertension.  Clinical evaluation of the heart was normal 
during the July 1975 examination, and the veteran reported on 
his July 1975 report of medical history as never having high 
or low blood pressure.  Post service treatment records 
reflect a diagnosis and treatment for hypertension; however, 
the first objective medical evidence that the veteran had 
hypertension was in a July 1981 private treatment record, six 
years after service.  The Board is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  However, there is no 
objective medical evidence of record of the veteran having 
hypertension during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  Such 
evidence is lacking in this case, and continuity of 
symptomatology after service is therefore not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of hypertension with 
sinus tachycardia to any aspect of the veteran's active 
service, and the veteran has not alluded to the existence of 
any such opinion.  Therefore, there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his current diagnosis of hypertension with sinus 
tachycardia.  

The Board is aware of the veteran's contentions that his 
hypertension is somehow etiologically related to service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence linking the veteran's current diagnosis to service, 
service connection for hypertension with sinus tachycardia is 
denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension with sinus 
tachycardia, and there is not doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
residuals, muscle strain of the back, any error by VA in 
complying with the requirements of VCAA is harmless.  As 
noted previously, the underlying claim of service connection 
is being remanded to the AMC for further development.

The Board finds that the VCAA notice requirements have been 
satisfied by the August and October 2004 letters sent to the 
veteran.  In the letters, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, private treatment records from March 1976 to 
March 1978, and VA outpatient records dated February 1992 to 
October 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for hypertension with sinus tachycardia, the Board finds that 
VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals, muscle strain of the 
back is reopened.  

Entitlement to service connection for hypertension with sinus 
tachycardia is denied.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for malignant 
thymoma, rheumatoid arthritis of the cervical and lumbar 
spine with cervical disc disease, and residuals of a back 
muscle strain.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that his malignant thymoma began during 
his active service, which ultimately led to the removal of 
the malignant thymoma in September 1991.  The veteran asserts 
that his back and chest pain during service are attributable 
to him developing the malignant thymoma.  In a February 1993 
rating decision, the RO denied service connection for 
malignant thymoma because the veteran's service medical 
records were negative for a diagnosis of malignant thymoma, 
nor was there evidence of a diagnosis within one year of 
discharge from active duty.  Similarly, in a November 1995 
Board decision, it was determined that while the veteran's 
service medical records showed complaints of back and chest 
pain, they were assessed as a muscle strain and 
costochondritis, respectively, and not indicative of 
malignant thymoma.  

Service medical records note treatment for back and chest 
pains.  In an October 1974 treatment note, the veteran was 
seen at sick call for complaints of back pain.  He was 
diagnosed with a mild muscle spasm, and advised to exercise 
and apply heat to his back.  In May and August 1975, the 
veteran was seen at sick call again for complaints of chest 
pain when breathing.  The veteran was diagnosed with 
costochondritis.  Upon discharge, clinical evaluation of the 
heart and spine were both noted as being normal; however, the 
veteran indicated on his July 1975 report of medical history 
as having or had recurrent back pain, and pain or pressure in 
the chest.  Post service treatment records reflect continuing 
complaints of chest and back pain with surgery being 
performed in September 1991 to remove the malignant thymoma.  

In regards to the veteran's claims of service connection for 
rheumatoid arthritis of the cervical and lumbar spine with 
cervical disc disease and residuals of a back muscle strain, 
the veteran asserts that service connection is warranted for 
the claimed disabilities.  As previously stated, service 
medical records note complaints and treatment for a back 
condition, and post service treatment records reflect current 
treatment for the claimed disabilities.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claims for service 
connection for rheumatoid arthritis of the cervical and 
lumbar spine with cervical disc disease, residuals of a back 
muscle strain, and malignant thymoma.  Given the veteran's 
contentions regarding his back and chest symptoms during 
service, and the medical evidence suggesting current 
disabilities, the Board finds that an examination is 
necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Afford the veteran an examination to 
determine the nature and likely etiology 
of the veteran's malignant thymoma and 
back disabilities.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examinations.  All studies or tests 
deemed necessary by the examiner should 
be performed.  The examiner should also 
conduct a thorough examination of the 
veteran's back and chest, and provide a 
diagnosis for any pathology found.  As to 
any disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


